Citation Nr: 1202854	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for a low back strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.   

The Board notes that the Veteran also disagreed with the RO's denial of service connection for diabetes mellitus, type 2.  However, the Veteran withdrew the issue by way of a November 2009 correspondence.  Consequently, the issue is not before the Board.  

In the Veteran's December 2009 substantive appeal (VA Form 9), he indicated that he wished to provide testimony via a Travel Board hearing.  The Travel Board hearing was scheduled to take place in July 2011.  However, the Veteran submitted a May 2011 correspondence in which he requested that the hearing be cancelled.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's representative submitted a July 2010 statement in which it stated that "if for some reason the claimant is not able to attend the BVA Travel Board hearing, then it is requested the Department of Veterans' Affairs (VA) claim file be returned to this service for a more comprehensive VA Form 1-646."  

Pursuant to the Veteran's request, the Board finds that it must remand the claim so that his representative can submit a more comprehensive VA Form 1-646.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be given an opportunity to submit a comprehensive VA Form 1-646.  

2.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


